Case 1:18-cv-03989-RLY-TAB Document 94-1 Filed 10/05/20 Page 1 of 1 PageID #: 497



                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION



     Norman Peck,                      Case No. I: l 8-cv-03989
          Plaintiff.

        V.
                                   I
     REV-1 Solutions. LLC. I
          Defendant ____Ji

                                                       ORDER


        Plaintiff-petitioner Notman Peck"s PETITION FOR DECLARATORY JUDGMENT
     REGARDING THE CLARITY OF 28 USC               ~   636

     is GRANTED.

             IT IS SO ORDERED.



     Date:
                                                             Signature

     Distribution:
     Norman Peck                                  A.ttorney for REV- I Solutions
     P.O. Box 273                                 51 7 US Highway 31 N
     Kokomo, IN 46903                             Greenwood. Indiana 46142-3932




     L.R. 5-5(d) statement: Service will be made electronically on all ECF-registered counsel of record via
     email generated by the court's ECF system. without listing all such counsel. A service list including the
     name and postal address of any pro sc litigant or non-registered attorney of record must follow. stating that
     service on the listed individuals will be made in the traditional paper manner, via first--class U.S. Mail to
     Norn1an Peck. P.O. Box 273. Kok1Jmo. lndianJ .4(;903
